UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES JACKSON,                                                                  4/27/2021

                                Plaintiff,

                    -against-                                     20-CV-9420 (VSB)

DEPARTMENT OF CORRECTIONS;                                             ORDER
CYNTHIA BRANN; PATSY YANG;
MARGARET EGAN,

                                Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff James Jackson (“Plaintiff”), currently detained at the Vernon C. Bain Center

(“VCBC”), brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants are

violating his federal constitutional rights by not protecting him from contracting COVID-19.

Plaintiff originally filed this action with 49 other VCBC detainees on October 7, 2020. (See

Docs. 1, 2.) On November 9, 2020, Magistrate Judge Stewart Aaron severed the plaintiffs’

claims and directed that each plaintiff’s claims be opened as a separate action. See Lee v. Brann,

ECF 1:20-CV-8407, 7 (GBD) (SDA) (S.D.N.Y.). On November 24, 2020, Lee filed an amended

complaint in Lee v. Brann, which Plaintiff signed. (No. 1:20-CV-8407, Doc. 14.) At Judge

Aaron’s direction, the amended complaint was docketed in each of the severed actions, including

the instant action. (Doc. 4; see No. 1:20-CV-8407, Doc. 19.)

       On February 17, 2021, Chief Judge Colleen McMahon granted Plaintiff’s request to

proceed in forma pauperis (“IFP”). (Doc. 10.) By order dated March 22, 2021, I noted that the

amended complaint does not specify how Defendants specifically violated any of Plaintiff’s

constitutional rights. (Doc. 12, at 2.) Accordingly, I granted Plaintiff leave to file a second

amended complaint within sixty days, that is, by on or before April 23, 2021. (Id. at 7.) I
warned that if Plaintiff failed to file a second amended complaint during that time period, and did

not show good cause excusing such failure, the complaint would be dismissed for failure to state

a claim upon which relief may be granted. (Id.) To date, Plaintiff has neither filed a second

amendment complaint nor supplied any explanation for his failure to do so by the April 23, 2021

deadline.

       Accordingly, Plaintiff is directed to file a second amended complaint by on or before

May 24, 2021. If Plaintiff fails to file a second amended complaint by this date and does not

show good cause excusing such failure, Plaintiff’s complaint will be dismissed for failure to state

a claim upon which relief may be granted. See Thomas v. Scully, 943 F.2d 259, 260 (2d Cir.

1991) (a “court on its own initiative may note the inadequacy of the complaint and dismiss it for

failure to state a claim as long as the procedure employed is fair”) (internal quotation marks

omitted).

SO ORDERED.

Dated: April 27, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
